Citation Nr: 0937777	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  08-20 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from February 1961 to 
February 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
2008 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island, denying the 
veteran's claim for service connection for bilateral hearing 
loss.  

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in May 2009.  A 
transcript of that proceeding is of record.  

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The Veteran contends, in essence, that his bilateral hearing 
loss began during or as the result of his period of military 
service.  He specifically attributes his hearing loss to his 
exposure to excessive noise on the rifle range without ear 
protection.  Service personnel records show that his military 
occupational specialty was clerk-typist.    

Among his service treatment records is the December 1963 
report of a separation medical examination.  Audiological 
testing at that time, with conversion from ASA to ISO units, 
indicated pure tone thresholds approaching but not reaching 
the requirements set forth in 38 C.F.R. § 3.385 (2009) for a 
showing of hearing loss of each ear for VA purposes.  In 
addition, the Veteran presents the report of a private 
audiological evaluation conducted in October 2001 showing a 
mild to moderate down sloping sensorineural hearing loss 
which was symmetrical and yielding a diagnosis of a bilateral 
sensorineural hearing loss.  Speech reception thresholds and 
speech discrimination scores were described as "good", but 
the numeric results were not provided, nor was a copy of the 
audiogram.  Thus, it cannot be determined based on the 
current record whether VA hearing loss of either ear is 
demonstrated.  

Given that the in-service results approximated the § 3.385 
criteria, and inasmuch as the Veteran has credibly testified 
as to the existence of in-service acoustic trauma, remand to 
obtain a VA audiological examination to ascertain whether 
there is present hearing loss for VA purposes, and, if so, an 
opinion as to the nexus, if any, between the veteran's 
hearing loss and his military service is deemed warranted.  
Efforts are likewise needed to obtain a copy of the October 
2001 audiogram referenced above.  

Notice is also taken that the Veteran submitted additional 
documentary evidence to the RO on April 2, 2009, only a 
portion of which duplicate previously submitted items of 
evidence.  Such were received by the RO prior to its issuance 
on April 3, 2009, of its appeal certification letter to the 
Veteran and without the subsequent issuance of a supplemental 
statement of the case, as required by 38 C.F.R. § 19.31 
(2009).  Corrective action is thus in order.  

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2009) are 
fully satisfied.  

2.  Obtain for inclusion in the claims 
folder copy of the veteran's audiogram 
undertaken on or about October 25, 2001, 
by N.S. Siegel, M.D. of ENT Specialists, 
Inc., located in Massachusetts (offices 
in various locations per the October 2001 
summary report already on file). 

3.  Thereafter, afford the Veteran a VA 
audiological examination to (a0 determine 
if he has a hearing loss disability in 
either ear as defined by 38 C.F.R. 
§ 3.385 and if so, (b) the etiology of 
his hearing loss.  The claims folder 
should be provided to the examiner for 
use in the study of this case and the 
examination report should reflect whether 
in fact the claims folder was received 
and reviewed by the examiner. 

The examining VA audiologist is also 
asked to provide a medical opinion and 
supporting rationale as to the following:

Is it at least as likely as not (50 
percent or greater degree of 
probability) that the veteran's 
hearing loss of either ear, if 
meeting the criteria of 38 C.F.R. § 
3.385, had its onset during service 
or is otherwise related to his 
period of service from February 1961 
to February 1964 or any incident 
thereof, inclusive of acoustic 
trauma?  

The clinician is requested to use less 
likely, as likely or more likely in 
his/her answer.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or onset date; less likely 
weighs against the claim.

4.  Thereafter, the veteran's claim for 
service connection for bilateral hearing 
loss should be readjudicated, based on 
all of the evidence presented, including 
that received by the RO on April 2, 2009, 
and all governing legal criteria.  If the 
benefit sought on appeal continues to be 
denied, the Veteran and his 
representative are to be furnished a 
supplemental statement of the case as to 
all evidence considered and all relevant 
legal authority for the continued denial.  
The Veteran must then be afforded a 
reasonable period in which to reply.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional 
evidentiary and procedural development. No inference should 
be drawn as to the outcome of this matter by the actions 
herein requested.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

